Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                 Reasons for Allowance
	The claims are allowed because no references were found to a second embodiment found in the instant claims which differ from US Patent 10,426,178 (‘178) in the use of the same extraction process, but then a variation of contacting the aqueous decaffeinated tea extract with new tea leaves to extract caffeine from the new tea leaves. This step allows for a further enrichment of non-caffeine extract to make a more flavorful tea.   
The process of claim 1 is not considered for obviousness type double patenting because it is to a different process including extracting “new tea leaves”, not found in the claims of ‘178.  Also, basis for the phrase “New tea leaves” is seen in drawing 1, which shows that tea leaves were extracted and treated with an adsorbent, and another line shows that  tea leaves (considered to be “new”) from which caffeine only was extracted, was then combined with the recycled decaffeinated tea extract (see arrow from box saying “adsorb caffeine selectively to adsorbent”, which goes to recycling of DTE to Big box at top “extracting caffeine”  to aqueous tea leaf mixture (DTW).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 5-27-2017